 1

 2

 3

 4

 5

 6

 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 1:14-MJ-00139 EPG

12                                 Plaintiff,          ORDER DISMISSING DEFENDANT FROM
                                                       COMPLAINT
13                           v.                        (Fed.R.Crim.P 48(A))

14   RODRIGO MOYA,

15                                 Defendant.

16

17          The United States of America, having moved this Court to dismiss the complaint as to above-

18 named defendant only pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, without
19 prejudice and in the interest of justice and good cause appearing;

20          IT IS HEREBY ORDERED that the complaint in the above-entitled case be dismissed without

21 prejudice in the interest of justice.

22          IT IS FURTHER ORDERED that the warrant be recalled and this case be closed.

23
     IT IS SO ORDERED.
24

25      Dated:     October 10, 2018                         /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
26
27

28

     ORDER OF DISMISSAL, FRCrimP 48(a)                  1
30
